Citation Nr: 1236374	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, including under the provisions of 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 2003 to February 2005, including service in Iraq in support of Operation Iraqi Freedom from January 2004 to January 2005.  She also had several periods of active duty for training and inactive duty for training in the U.S. Army Reserves, including periods from August 1985 to December 1985 and from July 11, 1998, to July 25, 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In February 2008 the Veteran testified at a local RO hearing, and in January 2011 she testified at a Travel Board hearing in Nashville before the undersigned Veterans Law Judge regarding her claims.  Transcripts of these hearings are in the claims file.

In April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  The action specified in the April 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran's headaches had onset in service and have persisted since service.

2.  There is no evidence of any chronic ongoing low back pathology related to the Veteran's active military service.

3.  The Veteran does not have a current right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2011).  

2.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  

3.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. § 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24),106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

Initially, the Board notes that the Veteran's service treatment records are missing, with the exception of a limited number of medical records submitted by the Veteran.  The Board finds that additional efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The Board has considered the U.S. Court of Appeals for Veterans Claims (Court) statement in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the appellant's SMR's have been lost or destroyed, the Board's obligation to provide well reasoned findings and conclusions to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is heightened. 

The Board has undertaken its analysis with this heightened duty in mind.

Headaches

The Veteran is seeking entitlement to service connection for headaches.  In her testimony at the February 2008 RO hearing and the January 2011 Travel Board hearing, the Veteran testified that she first began experiencing headaches during her January 2004 to January 2005 deployment to Iraq and has continued to experience chronic headaches since that time, which she associates with stress.  

While, as noted above, most of the Veteran's service treatment records are missing and no entrance or pre-deployment physical is of record, the Veteran has submitted medical records showing treatment for headaches during her deployment.  In June 2004, the Veteran complained of suffering the "worst headache of life" and reported that she had never experienced such a severe headache before.  31st CSH/EMT Emergency Care and Treatment Record (June 21, 2004).   An August 2004 treatment notes shows that the Veteran continued to experience frontal headaches which she associated with stress.  Chronological Record of Medical Care (August 5, 2004).  

Following her separation from service, VA treatment records document continuing complaints of headaches, which the Veteran generally associates with stress, as well as with sinus problems.  See, e.g., VA Primary Care Note (July 21, 2009), VA Mental Health Note (July 9, 2008), VA Psychiatry Note (December 19, 2007), VA Psychiatry Note (April 18, 2007).  

A VA examination in July 2005 diagnosed the Veteran with headaches and noted that although they appeared to be stress related, it was possible that they were migraines.  VA General Medical Examination (July 1, 2005).  

Private medical records from Butler Neurology show that the Veteran's neurologist suspected that a medication the Veteran was taking was causing her headaches, but the Veteran's headaches continued after she was instructed to discontinue this medication.  See Take Home Report (February 1, 2006); see also VA Primary Care Note (July 21, 2009), VA Mental Health Note (July 9, 2008), VA Psychiatry Note (December 19, 2007), VA Psychiatry Note (April 18, 2007).  

Based on the above evidence, the Board finds that entitlement to service connection for headaches is warranted.  The Veteran has credibly testified that her headaches first had onset in service and available service treatment records support her testimony.  Post-service medical records show that the Veteran's headaches have continued since separation from service and she has a current diagnosis of headaches.  Accordingly, entitlement for service connection for headaches is granted.  

Low Back Disorder

In addition to the foregoing, the Veteran seeks service connection for low back pain, which she says commenced after jumping from a Humvee, in full gear, while stationed in the Persian Gulf.

The Veteran has submitted a medical record showing treatment for pain in the left lower back of one day duration associated with stepping the wrong way getting out of a Humvee.  On examination, the Veteran had decreased range of motion of the lumbar spine and pain to palpation over the musculature over the left pelvic bones.  It was felt that the involvement was all muscular and that there was no bony involvement.  The Veteran was diagnosed with muscle sprain and prescribed pain medication, muscle relaxants, rest, and heat.  Chronological Record of Medical Care (September 14, 2004).  Service personnel records include a presumptive line of duty determination completed in January 2005 noting that the Veteran continues to experience occasional pain associated with her low back strain.  Presumptive Line of Duty Memorandum (January 28, 2005).  

Following her active duty, the Veteran's VA active problem list includes "low back pain" and VA treatment records show recurrent complaints of low back pain.  

Report of Persian Gulf examination in May 2005 shows complaints of low back pain in lower left hip.  VA Primary Care Note (May 20, 2005).  X-rays of the lumbar spine taken in April 2005 were normal.

A July 2005 C&P joints examination found mild tenderness to palpation in the region of the left sacroiliac joint and very mild pain of the lumbosacral spine.  Diagnosis was left sacroiliitis, but an opinion as to a nexus to the events in service was not proffered.  VA C& P Examination (July 2, 2005).  

In September 2011, the Veteran was afforded a new VA examination of her low back disorder.  The examiner diagnosed the Veteran with lumbar strain, but concluded that it was less likely than not that the Veteran's current complaints of low back pain are caused by or related to her in-service injury, stating:

there is no evidence of any ongoing chronic pathology.  The Veteran displays good range of motion of the lumbar spine without paraspinal muscle spasms.  Chronic lumbar strain or mechanical axial back pain, is a common diagnosis among the middle aged, particularly in the face of diminished physical fitness.  In the absence of significant injury (i.e. acute herniated disc, vertebral fracture) it is difficult to attribute pain to a specific occupation or duty.  This is well-supported in the medical literature.  

VA C & P Examination (September 29, 2011).

Based on the above evidence, the Board finds that entitlement to service connection for a low back disorder is not warranted.  While there is evidence that the Veteran injured her low back in service and continues to complain of low back pain, at her most recent VA examination September 2011, the VA examiner found no evidence of  "chronic ongoing pathology" and concluded that any current low back problems are not related to her injury more than eight years ago.  

While the Veteran appears to sincerely believe that her low back sprain in service is the cause of her current low back pain, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a low back disorder due to her active military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of any current disability is not competent evidence and is entitled to low probative weight.

The Board assigns far greater weight to the opinion of the VA examiner, who is a medical doctor.  The VA examiner explained that complaints of low back pain are common among the Veteran's age group and in the absence of an underlying pathology (which the Veteran lacks) it is difficult to attribute the pain to a particular cause.  The examiner further noted that his conclusions were based on a review of the medical literature.  The Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a low back disorder is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Right Knee Disorder

The Veteran is also seeking entitlement to service connection for constant right knee pain, which she says began after her close proximity to a lightning strike during a period of active duty for training.  

Military records bear out the lightning strike in July 1998, with a line of duty determination noting that a lightning strike hit a generator line at a training site, creating a surge through the tents in which the soldiers were residing.  DA Form 2173 (July 22, 1998).  Following the strike, the Veteran complained of numbness and tingling in the body and ringing in the ears.  Id.  Medical records that appear to be related to the treatment she received immediately following the lightning strike include treatment related to her knee.  Medical Record-Supplemental Medical Data (July 18, 1998).  Unfortunately, the copy of this record is so poor that it is mostly illegible, but it does substantiate the Veteran's claim that she experienced knee pain following the electrical surge in July 1998.  

Report of Persian Gulf examination in May 2005 shows complaints of chronic knee pain.  VA Primary Care Note (May 20, 2005).  Physical examination found numbness on the medial side of the right knee.  Id.

A July 2005 C&P joints examination found point tenderness to palpation over the medial joint line and very mild pain of the right knee.  An x-ray of the right knee was normal.  Diagnosis was right knee pain and probable medial meniscal tear, but an opinion as to a nexus to the events in service was not proffered.  VA C & P Examination (July 2, 2005).  

VA treatment records note complaint of right knee pain, but no specific disability of the knee is diagnosed.

Nerve conduction studies found no evidence of any nerve disability affecting the right lower extremity.  VA Confidential Neurology/NCV/EMG Report (August 10, 2006 and October 7, 2010).

In September 2011, the Veteran was afforded a new VA examination.  The examiner found "no evidence of chronic pathology in the knee" and the Veteran was not diagnosed with any disability of the right knee.  VA C & P Examination (September 29, 2011).  

Based on the above, the Board finds that entitlement to service connection for a right knee disorder cannot be granted.  Even assuming the Veteran suffered some type of trauma to the knee after being shocked in 1998, there is no evidence that this injury resulted in a permanent disability.  X-rays of the right knee and nerve conduction studies are negative for any pathology and the September 2011 VA examiner concluded that the Veteran does not have a current disability of the right knee.  

There must be proof of a presently existing disability resulting from service in order to merit an award of compensation.  Here, although the Veteran has complained of right knee pain, there is no medical evidence of any underlying pathology of the right knee for which compensation can be provided.  

The Board has considered whether the Veteran had a right knee disability at any time on appeal, but must conclude that a preponderance of the evidence is against such a finding.  VA treatment records only diagnose the Veteran with right knee pain and do not identify any underlying knee pathology.  The July 2005 VA examiner diagnosed the Veteran with "probable medial meniscal tear", but there is no medical evidence of record that confirms that the Veteran actually had a tear of the medial meniscus and the examiner's diagnosis is just speculative.  At the Veteran's most recent VA examination in September 2011, the examiner did not diagnose any knee disability.  

To the extent the Veteran has attempted to diagnose herself with a right knee disability or associate such a disorder with her military service, she is a layperson, not a medical expert.  The Board finds that the question of whether the Veteran currently has a right knee disorder related to her active military service is too complex to be addressed by a layperson.  See Davidson.  While the Veteran is certainly competent to testify to an observable symptom such as pain, she is not competent to diagnose the reason for this pain or offer an opinion concerning its etiology- these are not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the nature and etiology of her current knee pain is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a right knee disorder is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in June 2005 and January 2007.  These letters informed the Veteran of what evidence is required to substantiate her claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in January 2007.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's available service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records from Butler Neurology and was provided an opportunity to set forth her contentions during the January 2011 hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examination in July 2005 and September 2011.  The September 2011 examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiner did not apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for a low back disorder and a right knee disorder is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


